                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

DEBBIE ANN BOLTON, surviving child of
Decedent, Ruth Clara Summers,

                               Plaintiff,
                                                        Civil Action No. 3:20-cv-00683
                   v.
                                                        CHIEF JUDGE CRENSHAW
GALLATIN CENTER FOR                                     MAGISTRATE JUDGE HOLMES
REHABILITATION & HEALING, LLC,

                               Defendant.


                                  NOTICE OF APPEARANCE


To the Clerk of this Court and all parties of record:

       Please enter my appearance as counsel in this case for the United States of America.

                                              Respectfully submitted,

                                              DONALD Q. COCHRAN
                                              UNITED STATES ATTORNEY
                                              MIDDLE DISTRICT OF TENNESSEE

                                              s/ Mark H. Wildasin
                                              MARK H. WILDASIN (B.P.R. #015082)
                                              Assistant United States Attorney
                                              110 Ninth Avenue South, Suite A-961
                                              Nashville, TN 37203-3870
                                              Telephone: (615) 736-5151
                                              Email: mark.wildasin@usdoj.gov




    Case 3:20-cv-00683 Document 34 Filed 01/19/21 Page 1 of 2 PageID #: 314
                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing Notice was filed on January 19, 2021
with the Court’s Electronic Case Filing System (CM/ECF), and service was made upon all persons
registered in this case, including:

       Clinton L. Kelly                       Howard Hayden
       F. Dulin Kelly                         Minton P. Mayer
       The Kelly Firm                         Quintairos, Prieto, Wood & Boyer, P.A.
       629 E. Main Street                     424 Church Street
       Hendersonville, TN 37075               Nashville, TN 37219
       Email: clint@kellyfirm.net             Email: howard.hayden@qpwblaw.com
       Email: dulin@kellyfirm.net             Email: minton.mayer@qpwblaw.com



                                                     s/ Mark H. Wildasin
                                                     MARK H. WILDASIN
                                                     Assistant United States Attorney




    Case 3:20-cv-00683 Document 34 Filed 01/19/21 Page 2 of 2 PageID #: 315
